Citation Nr: 1737800	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee condition, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for right foot arthritis.

5.  Entitlement to service connection for right lower extremity neurological condition.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1978 to June 1981 and from March 1983 to May 1992, and received a Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the above-listed claims.  The matter has since been transferred to the RO in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2016.  A copy of the hearing transcript is of record.

The Veteran claimed service connection for a right foot disability.  During the course of his appeal, he was diagnosed with right foot orthopedic conditions (Achilles and plantar calcaneal heel spurs, with scattered degenerative changes mid and forefoot with hallux rigidus), as well as a neurological condition (right anterior tibial (deep peroneal) nerve complete paralysis with extensor brevis longus atrophy).  In light of these separate diagnoses, the Board has bifurcated the issue of service connection for a right foot disability accordingly.

The issues of entitlement to service connection for a left shoulder disability, low back disability, right foot neurological condition, hypertension and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal an August 1992 rating decision which denied service connection for a right knee condition, but evidence received since that decision establishes that right knee degenerative joint disease (DJD) is etiologically related to service.

2.  Right foot Achilles and plantar calcaneal heel spurs, with degenerative changes mid and forefoot with hallux rigidus, are etiologically related to service.


CONCLUSIONS OF LAW

1.  The August 1992 rating decision denying service connection for a right knee condition is final, but new and material evidence has been received which meets the criteria for service connection for right knee DJD.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 3.303, 3.307, 3.309, 20.200, 20.302, 20.1103 (2016). 

2.  The criteria for service connection for Achilles and plantar calcaneal heel spurs, with degenerative changes mid and forefoot with hallux rigidus, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, though not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Veteran was denied service connection for a right knee condition in an August 1992 rating decision.  He did not file a notice of disagreement with respect to that rating decision, and therefore it is final.  38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

At the time of this prior denial, the evidence did not establish an in-service incurrence of the condition.  Since the prior adjudication of the Veteran's claim, new evidence has been received.  In particular, the Veteran reported a history of the onset of right knee pain in 1989 to his private physician, who stated in a December 2016 opinion that it was at least as likely as not that the Veteran's current right knee DJD developed during service and continued since that time.

This evidence is new, as it was not part of the record at the time of the prior final denial.  It is also material, as it potentially relates the Veteran's right knee condition to his period of service.  Therefore, the claim for service connection for a right knee condition is reopened.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Records from the Veteran's first period of service from June 1978 to June 1981 are not associated with the claims file.  In cases where service treatment records are not available, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

A.  Right Knee Condition

With respect to element (1), a current disability, a June 2016 VA examination diagnosed the Veteran with right knee DJD.

With respect to element (2), an in-service incurrence of the condition, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of a right knee condition in service.  However, as noted earlier, the Veteran was awarded a Bronze Star Medal, which establishes combat service.  Therefore, he may invoke 38 U.S.C.A. § 1154(b) and use his lay testimony to show both that an event that allegedly caused a disability occurred in service and that the claimed disability itself was incurred in service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed.Cir.2012); 38 U.S.C.A. § 1154(b).  Service connection for such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.

Here, during his June 2016 VA examination, the Veteran reported twisting his right knee in 1988 when he fell into a ditch.  A December 2016 private opinion also notes a reported onset of right knee pain in 1989.  These statements are sufficient to establish that a right knee injury occurred during service.

With respect to element (3), a link between the current condition and service, the Board notes that DJD (i.e., arthritis) is among those conditions listed as "chronic" under 38 C.F.R. § 3.309.  For such conditions, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). 

Specifically, a continuity of symptoms after service can be shown, which is a distinct and lesser evidentiary burden than the nexus element of the above three-part test.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. at 1338-39.

Here, the Veteran reported having right knee symptoms since service as part of his December 2016 hearing testimony.  The Board also notes that the Veteran first filed a claim for service connection for the right knee in June 1992, shortly after his discharge.  This strongly suggests that he was experiencing right knee symptoms at the time.  Based on the history provided by the Veteran, a private physician stated in December 2016 that it was at least as likely as not that the Veteran developed his current right knee problem while in service and that it continued after service.  Finally, VA records from April 2001 show x-ray findings of early degenerative changes as well as a bony density which, according to the interpreting radiologist, "could be the result of an old avulsion injury."

Viewed collectively, this evidence supports a finding that the Veteran's current right knee DJD is the result of his reported right knee injury and symptoms in service.  Therefore, service connection for right knee DJD is warranted.

B.  Right Foot Arthritis

With respect to element (1), a current disability, VA records dated June 2016 show x-ray findings of Achilles and plantar calcaneal heel spurs, with scattered degenerative changes mid and forefoot with hallux rigidus.

With respect to element (2), an in-service incurrence, the December 2016 private opinion shows that the Veteran reported that right foot pain started in 1984.  Although service treatment records are negative for any right foot entries, the Veteran's statements are sufficient to establish the onset of symptoms under 38 U.S.C.A. § 1154(b).

With respect to element (3), a link between the current condition and service, his physician noted the above diagnosis, as well as the general physical rigors associated with the Veteran's service as an infantryman.  He stated that the condition developed in a relatively young patient, so it appears there was a strong relationship between the development of this problem and military service, since normally conditions such as this do not develop until later in life.  He noted that it was at least as likely as not that the Veteran's condition developed during service and continued since then.

There is no competent medical opinion to refute this conclusion, or to otherwise suggest that the Veteran's right foot heel spurs, degenerative changes, and hallux rigidus are not related to service.  Therefore, service connection is warranted.


ORDER

The claim for service connection for a right knee condition is reopened, and service connection for right knee DJD is granted.

Service connection for right foot Achilles and plantar calcaneal heel spurs, with degenerative changes mid and forefoot with hallux rigidus, is granted.


REMAND

Additional development is necessary prior to adjudicating the remaining claims on the merits.

I.  Left Shoulder and Low Back Conditions

A June 2016 VA examination diagnosed the Veteran with DJD of the glenohumeral and acromioclavicular joint, as well as lumbosacral DJD and degenerative disc disease (DDD) without radiculopathy.

With regards to whether these conditions were incurred in service, the December 2016 private opinion shows the Veteran reported a history of left shoulder pain which started in 1983.  He noted that the Veteran sought treatment in service but was not thoroughly checked out.  However, during his June 2016 VA examination, the Veteran reported the onset of left shoulder trouble in 1995, after active service.  He stated that he went to VA at that time and was told he had arthritis.  

Similarly, the June 2016 VA examination report shows the Veteran reported the onset of back pain in 1979.  As noted above, service treatment records from this period are not available.  He also stated that he continued to have back pain from 1981 to 1983, during the break in his active service, and that back pain increased in 1983 after he returned to duty.

However, the December 2016 private opinion reflects a reported onset of 1982, which is inconsistent with his previously reported onset date of 1979, and in fact would have been during the Veteran's break from active service.  Notably, his January 1983 enlistment examination was normal, and he denied a history of recurrent back pain at that time.

There are significant inconsistencies in the Veteran's statements.  With respect to the shoulder, these include the 12 year difference in onset date and the nature of the treatment received.  With respect to the back, they include difference in onset date between the first period of service or the break between the Veteran's two periods of service.  In light of these conflicting statements, the Veteran's reports regarding the onset of left shoulder pain and low back pain during service are not credible.  

The Board has considered the provisions of 38 U.S.C.A. § 1154(b).  However, that statute specifies that lay evidence must be "satisfactory" to be accepted as proof a condition was incurred in service.  Given the inconsistencies in the Veteran's statements, his lay testimony is not satisfactory for the purposes of the statute.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider internal inconsistency of statements in determining whether lay evidence is satisfactory under 38 U.S.C.A. § 1154(b)).

For these reasons, further development as to whether the Veteran's conditions are related to service is unnecessary.  However, the Veteran's representative argued in an October 2016 VA Form 646 that the Veteran's left knee disability may have caused the musculoskeletal conditions on appeal.  An opinion addressing this question of secondary service connection must be obtained.


II.  Right Lower Extremity Neurological Condition

The Veteran was diagnosed with right anterior tibial nerve paralysis with extensor brevis longus atrophy during a June 2016 VA examination.  He reported twisting his right ankle and knee during a physical training run in 1986.  He also stated that, around 2000, he started having trouble lifting his right forefoot and it has gradually worsened over time.  A VA opinion must be obtained to address whether the Veteran's current neurological condition is etiologically related to the in-service injury in 1986.

In addition, the Veteran's representative argued in an October 2016 VA Form 646 that the Veteran's left knee disability may have caused the musculoskeletal conditions on appeal.  

II.  Hypertension

For VA purposes, hypertension means that diastolic blood pressure is predominantly 90mm or greater.  Isolated systolic hypertension means that systolic blood pressure is predominantly 160mm or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran was diagnosed with hypertension in July 2009.  His service treatment records do not document a diagnosis of hypertension, though he was documented as having blood pressure of 114/94 in November 1984.  Additional records from April 1984 (140/88, 124/78) and June 1985 (100/76) reflect blood pressure readings which do not meet VA's definition for a diagnosis of hypertension.

A December 2016 private opinion stated that it was at least as likely as not that  hypertension developed while in service and had continued after service.  However, this opinion appears to be based solely on the Veteran's reported history of having elevated blood pressure around 1989.  Notwithstanding 38 C.F.R. § 1154(b), the Veteran is not competent to report specific blood pressure levels, and therefore the probative value of this opinion is minimal, particularly as it does not address any of the blood pressure readings from service.

The opinion also noted that posttraumatic stress disorder (PTSD) can contribute to hypertension.  In light of the Veteran's service-connected PTSD, and given the November 1984 blood pressure reading in service, a VA opinion is necessary to determine whether the Veteran's hypertension is etiologically related to service or a service-connected disability.

III.  Headaches

The Veteran was diagnosed with tension headaches in June 2016.  In a December 2016 opinion, the Veteran's private physician relayed the Veteran's history of developing chronic headaches around 1990.  The physician indicated that the Veteran developed headaches in service which continued after service.

However, during a June 2016 VA examination, the Veteran reported an onset of headaches in 2008 or 2009.  Given that the December 2016 private opinion was based solely on a history provided by the Veteran, which has not been consistent, its probative value is minimal.

Nevertheless, the private opinion also stated that PTSD can cause hypertension, which in turn can tension headaches.  Therefore, an opinion assessing whether the Veteran's tension headaches are etiologically related to hypertension or PTSD is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who conducted the June 2016 VA examination.  After reviewing the file again, the examiner should address the following:

A.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right anterior tibial nerve paralysis with extensor brevis longus atrophy is etiologically related to military service?

Although the examiner must review the claims file, her attention is directed to the following evidence:

i.  During the June 2016 VA examination, the Veteran reported twisting his right ankle and knee during a physical training run in 1986.  Although there are no service treatment records relating to this incident, the Veteran's statements must be accepted as true for the purposes of the opinion.

ii.  During the June 2016 VA examination, he reported having trouble lifting his right forefoot beginning in 2000.  VA treatment records dated December 2003 show the Veteran reported weakness in his right ankle.

B.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right anterior tibial nerve paralysis with extensor brevis longus atrophy is caused by his service-connected left knee?

C.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right anterior tibial nerve paralysis with extensor brevis longus atrophy is aggravated (i.e., worsened) by his service-connected left knee condition?

D.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder DJD of the glenohumeral and acromioclavicular joint is caused by his service-connected left knee condition?

E.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder DJD of the glenohumeral and acromioclavicular joint is aggravated (i.e., worsened) by his service-connected left knee condition?

F.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbosacral DJD and DDD without radiculopathy is caused by his service-connected left knee condition?

G.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbosacral DJD and DDD without radiculopathy is aggravated (i.e., worsened) by his service-connected left knee condition?

H.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is etiologically related to military service?

Although the examiner must review the claims file, her attention is directed to the following evidence:

i.  Treatment records for the Veteran's period of military service from June 1978 to June 1981 are not available for review.

ii.  The Veteran reentered the military in March 1983.  January 1983 enlistment examination recorded a diastolic pressure of 84.  Systolic pressure is not legible.

iii.  Blood pressure readings from military service include the following: 140/88 (April 1984), 124/78 (April 1984), 114/94 (November 1984), and 100/76 (June 1985).  No additional readings from military service are available, and the Veteran did not undergo a separation examination when he was discharged in May 1992.

iv.  The Veteran was diagnosed with hypertension in July 2009.

I.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by his service-connected PTSD?

J.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated (i.e., worsened) by his service-connected PTSD?

K.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches is caused by his service-connected PTSD?

L.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated (i.e., worsened) by his service-connected PTSD?

M.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches is caused by his hypertension?

N.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches is aggravated by his hypertension?

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

If the June 2016 VA examiner is not available, forward the claims file to another appropriate examiner, who should comply with the above instructions.  If any examiner determines that a new examination is necessary to provide the requested opinions, one should be scheduled.

2.  Following completion of the above, readjudicate the Veteran's claims.  If any claims are not granted, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


